

116 HR 8680 IH: Occupational Licensing Board Antitrust Damages Relief Act of 2020
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8680IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Mr. Raskin (for himself, Mr. Cicilline, and Mr. Conaway) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide immunity from liability under section 4 of the Clayton Act for damages in cases against occupational licensing boards that meet appropriate standards, to provide for the establishment of those standards, and for other purposes.1.Short titleThis Act may be cited as the Occupational Licensing Board Antitrust Damages Relief Act of 2020.2.Immunity from liability for damages(a)ImmunityNo person may recover damages under section 4 of the Clayton Act (15 U.S.C. 15) from an occupational licensing board, or from any member, officer, employee, or agent of such board, for an action taken in the official capacity of such board or the individual involved, if the requirements specified in section 3 are satisfied with respect to such board.(b)Application to casesSubsection (a) shall not apply to a case commenced before the date of enactment of this Act unless it would be inequitable not to apply such subsection to such case.3.State board oversight provisions required for immunity under this ActFor purposes of receiving immunity from liability for damages specified in section 2, an occupational licensing board referred to in such section shall be established in a State that requires that—(1)such State have in effect a law that—(A)requires an occupational license to engage in or practice the occupation regulated by the such board,(B)specifies the qualifications required to be met to obtain such license, and(C)requires that the licensee adhere to the applicable standards of practice and ethical standards to engage in or practice such occupation,(2)all members of such board be appointed or assigned by the chief executive officer, the legislature, or other elected officer of such State,(3)the such board include public representation, and(4)such State or such board has in effect a mechanism under which a person aggrieved by an action of such board has the right—(A)to contest such action at a hearing before such board at which such person may provide evidence, argument, and analysis,(B)to review, at a reasonable time before the hearing, all evidence that such board gathers relating to such action,(C)to receive a final reasoned decision in writing from such board within a reasonable period after the hearing, and(D)to appeal an adverse decision of such board to an independent adjudicator, including a court.4.DefinitionsIn this Act:(1)Occupational licenseThe term occupational license means a nontransferable State-issued authorization to perform an occupation.(2)Occupational licensing boardThe term occupational licensing board means an entity established under State law—(A)for the express purpose of regulating the qualifications required for a person to engage in or practice an occupation in such State, and(B)that has authority conferred by such law to interpret or enforce the laws and regulations of such State applicable to regulating such qualifications.(3)PersonThe term person has the meaning given such term in subsection (a) of the 1st section of the Clayton Act (15 U.S.C. 12(a)).(4)StateThe term State means any of the several States, the District of Columbia, or a territory or possession of the United States.